Name: Commission Regulation (EEC) No 2088/89 of 12 July 1989 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: means of agricultural production;  natural environment
 Date Published: nan

 13 . 7 . 89 Official Journal of the European Communities No L 199/9 COMMISSION REGULATION (EEC) No 2088/89 of 12 July 1989 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. cation criteria to certain varieties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, fflE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2358/71 of the Council of 26 October 1971 on the common organization Df the market in seeds ('), as last amended by Regulation [EEC) No 1239/89 (2), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1445/76 (3), as last amended by Regulation (EEC) No 2278/88 (4), listed the varieties of Lolium perenne L. of high persis ­ tence, late or medium late, and of Lolium perenne L. of low persistence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas, since the last amendment of Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certified seed of other varieties has appeared on the market and will be marketed for the first time during the 1989/90 marketing year ; whereas, furthermore, the application of the classifi ­ HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1445/76 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 246, 5 . 11 . 1971 , p. 1 . 0 OJ No L 128, 11 . 5 . 1989, p. 35 . 0 OJ No L 161 , 23 . 6. 1976, p. 10 . b) OJ No L 200, 26 . 7. 1988, p. 15. No L 199/ 10 Official Journal of the European Communities 13. 7. 89 ANNEX I Varieties of high persistence, late or medium late 1 . Aberystwyth S 23 2. Abonda 3. Albi 4. Alsinto 5. Amadur 6. Anduril 7. Animo 8. Antrim 9. Arno 10. Barball 11 . Barcentra (T) 12. Barclay 13. Barcredo 14. Bardetta 15. Barenza 16. Barglen 17. Barlenna 18. Barlet - 19. Barmega 20. Barprince 21 . Barry 22. Barsandra 23. Bartony 24. Belfort (I) 25. Bellatrix 26. Borvi 27. Capper 28. Caprice 29. Chantal 30. Cigil 31 . Citadel (T) 32. Combi 33. Compas 34. Condesa (I) 35. Contender 36. Corona 37. Cupido 38 . Danny 39. Dinora 40. Dolby 41 . Domino 42. Donata 43. Duramo 44. Edgar 45. Elka 46. Elrond 47. Emir 48. Ensporta 49. Entrar 50. Fanal (T) 51 . Final 52. Fingal 53. Flamingo (T) : 54. Floret 55. Heraut 56. Hercules 57. Hermes 58. Hobbit 59. Honneur 60. Hunter 61 . Idole 62. Jetta 63. Karin 64. Kent Indigenous 65. Kerdion 66. Kosta 67. Langa 68 . Lamora (Mommersteeg's Weidauer) 69. Lennox 70. Lihersa 71 . Lilope 72. Limage 73. Limes 74. Liparis 75. Liquick 76. Liraylo 77. Lisabelle 78 . Lisuna 79. Look 80. Loretta 81 . Lorina 82. Lucretia 83. Madera (T) 84. Magella 85. Magister 86. Majestic 87. Mandola 88 . Manhattan 89. Maprima 90. Mascot 91 . Master 92. Meltra RVP (T) 93. Mirvan 94. Modus (T) 95. Mombassa 96. Mondial 97. Moretti 98 . Othello 99. Outsider 100. Pablo 101 . Parcour 102. Patora 103. Pelleas 104. Perfect 105. Perma 106. Perray 107. Phoenix (1) 108 . Pippin 109. Player 110. Pleno 111 . Preference 112. President 113. Prester 114. Profit 115. Progress 116. Rally (I) 1 17. Rathlin 118. Rival 119. Ronja 120. Saione 121 . Salem 122. Saver 123. Score (Fair Way) 124. Semperwelde 125. Senator 126. Servo 127. Sisu 128 . Sommora 1 29. Spargo (T) 130. Splendor 131 . Springfield 1 32. Sprinter 133. Stentor 134. Surprise 135. Talbot 136. Taya 137. Texas 138 . Trani 139. Tresor 140. Trimmer 141 . Troubadour 142. Tyrone 143. Variant 144. Vigor 145. Wendy ANNEX II Varieties of low persistence, medium late, medium early or early 4. Printo 5 . Verna Pajbjerg 1 . Atempo (T) 2. Delray 3 . Lenta Pajbjerg